Motion by the respondents on an appeal from (1) an order of the Supreme Court, Kings County, dated November 1, 1988, and (2) an order of the same court, entered June 20, 1989, to impose costs against the appellant’s attorney in the amount of $9,243, upon the ground that the appeals are frivolous, or, alternatively, to impose financial sanctions against the appellant and his attorney, jointly and severally in that amount, and to restrain the appellant and his attorney from bringing or taking any action without prior leave of the court.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is,
Ordered that the motion is granted to the extent that the parties and their attorneys are directed to appear at this court on March 13, 1991, at 12 noon to be heard upon the issue of the imposition of appropriate sanctions and/or costs against the appellant’s counsel pursuant to 22 NYCRR 130-1.1; and it is further,
Ordered that the motion is denied in all other respects. Thompson, J. P., Lawrence, Harwood and O’Brien, JJ., concur.